                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                      CASE NO. 17-20683
                                              HON. DENISE PAGE HOOD
v.

KENNETH GARDNER,

              Defendant.
                                                                        /

     ORDER REGARDING DEFENDANT=S LETTERS [ECF Nos. 121, 123]

        The Court has received two handwritten letters directly from Defendant, one

dated August 10, 2019 [ECF No. 121] and one dated October 21, 2019 [ECF No.

123].    Both letters address Defendant=s concerns regarding his legal counsel=s

representation with respect to Defendant=s appeal, including Defendant=s concerns

whether an appeal was filed and that his counsel was not communicating with him.

        The Court notes that, on December 18, 2018, after a jury trial, Defendant

was convicted of conspiracy to commit carjacking and numerous counts of

carjacking, use of a firearm during and in relation to a crime of violence, and felon

in possession of a firearm. On May 10, 2019, he was sentenced to 444 months in

prison and Judgment was entered.

        Although the case docket in the Eastern District of Michigan does not reflect
that an appeal was filed on behalf of Defendant, the General Docket for the Sixth

Circuit Court of Appeals shows that a Notice of Appeal was filed on May 29,

2019, and that the appeal has been fully briefed (as of October 31, 2019). It is

well-established law that, once a case is appealed to the Sixth Circuit Court of

Appeals, this Court no longer has jurisdiction over the case and is unable take any

action regarding the case. See, e.g., United States v. Moss, 189 F.R.D. 354 (E.D.

Mich. 1999). In Moss, the court recognized that:

      The Atraditional rule is that a timely appeal divests the district court of
      jurisdiction to reconsider its judgment until the case is remanded by
      the Court of Appeals.@ LSJ Inv. Co., Inc. v. O.L.D., Inc., 167 F.3d 320,
      324 (6th Cir.1999) (quoting Pittock v. Otis Elevator Co., 8 F.3d 325,
      327 (6th Cir.1993)). . . . Therefore, petitioner=s filing of the notice of
      appeal on August 13, 1999, divested this Court of jurisdiction to
      entertain petitioner's Rule 60(b) motion for relief from judgment.

Moss, 189 F.R.D. at 356.

      For the reasons stated above, the Court concludes that it lacks authority to

grant any relief sought by Defendant in his August 10, 2019 and October 12, 2019

letters. Accordingly,

      IT IS ORDERED that Defendant=s requests for relief in the letters dated

August 10, 2019 [ECF No. 121] and October 12, 2019 [ECF No. 123] are

DENIED.


                                        s/Denise Page Hood
                                        DENISE PAGE HOOD
Dated: December 9, 2019                 UNITED STATES DISTRICT JUDGE
